Citation Nr: 0929407	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  09-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  Specifically, he 
contends that his service-connected varicose veins of the 
bilateral lower extremities prohibit him from securing a 
substantially gainful occupation.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  This duty to assist includes the responsibility 
to obtain any relevant VA records.  

Here, the Veteran indicated at his June 2009 Travel Board 
hearing that he received regular treatment for his varicose 
veins at the James J. Howard Community Clinic in Brick, New 
Jersey, which is a VA facility.  A review of the evidence 
reveals that no VA outpatient treatment records have been 
associated with the claims file.  As such, the Board has no 
choice but to remand this case so that these records can be 
obtained.

In addition, the Veteran's private physician submitted a June 
2009 letter in which he opined that his varicose veins alone 
render him physically unable to work even in a sedentary 
occupation.  However, his employment records from the New 
York Fire Department (NYFD) suggest that he went on 
disability retirement in 1986 due to conditions unrelated to 
his active duty service.  

For instance, in his April 1986 application for non-service 
incurred disability retirement from the NYFD, the Veteran 
cited the following as reasons he could no longer perform the 
duties of his title: no strength in left wrist, difficulty 
turning on Scott Mask and supporting himself climbing on 
ladders, cramps and pain in both legs due to varicose veins, 
pain in right shoulder, and loss of strength.  He listed a 
broken left wrist in August 1985 and as the date of the 
accident that caused his disability.  

In July 1986, after undergoing a Medical Board examination, 
he was unanimously determined to be unfit for fire duty due 
to (1) non-union of styloid process fracture, left ulna, and 
(2) status post fracture of both left radius and ulna at the 
wrist.  There was no mention of varicose veins.  In its 
official September 1986 report, the Medical Board noted 
limitation of palmer flexion of the left wrist as well as 
some limitation in supination.  Also noted were "some rather 
severe varicose veins" and some atrophy of the left forearm.  
Thus, the contemporaneous evidence at the time of his 1986 
disability retirement suggests that nonservice-connected 
residuals of a left wrist fracture were the primary cause of 
his inability to work.

Although the Veteran underwent a VA veins examination in 
November 2006, the examiner noted that he was unemployed but 
did not address the issue of whether he was able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  In a March 2008 examination, 
the examiner determined that he was capable of sedentary 
work.  

As such, the Board finds that a VA examination is needed to 
clarify whether the Veteran's service-connected varicose 
veins of the bilateral lower extremities render him unable to 
engage in even sedentary employment.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should secure all of the 
Veteran's VA treatment records from the 
James J. Howard Community Clinic in Brick, 
New Jersey.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The Veteran should then be scheduled 
for an appropriate examination to 
determine whether it is at least as likely 
as not that he is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the opinion.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

